DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-18 are objected to because of the following informalities:  All of the claims recites the limitation “A method…….” Which should be --The method--, since they are depending on claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 11, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunwoo et al. (US 2009/0125640). 
 	Regarding claims 1, 19, and 20, Sunwoo teaches a method of managing connection between a user device and a peripheral device, the method comprising: 

 	based on a result of the peripheral recognition operation, performing a peripheral access operation that determines whether the user device is allowed to connect with the peripheral device (Paragraph [0060]). 	Regarding claim  2, Sunwoo teaches a method as in claim 1 wherein obtaining the current peripheral identifier from the operating system includes: 
 	calling a discovery routine of the operating system via an application programming interface (API) of the operating system (Paragraphs 0033, 0036, 0038, 0056-0060, especially Paragraph [0033]… compares identification information transmitted from the peripheral device according to the communication result with the stored identification information), and 
 	receiving a discovery result via the API of the operating system in response to calling the discovery routine, the discovery result indicating discovery of the peripheral device and including the current peripheral identifier (Paragraphs 0033, 0036, 0038, 0056-0060, especially Paragraph [0033]… The computer apparatus 100 stores an identification information list including identification information of connectable peripheral devices, such as the input/output interface device 200 and the like. Then, the computer apparatus 100 communicates a peripheral device, compares identification information transmitted from the peripheral device according to the communication result with the stored identification information, and executes part or all of at least one program according to the comparison result).
 	Regarding claim 5, Sunwoo teaches a method as in claim 1 wherein the user device stores a list of known peripheral identifiers identifying known peripheral devices; and wherein performing the peripheral recognition operation includes: performing a set of comparison operations to determine whether the current peripheral identifier is on the list of known peripheral identifiers (Paragraphs 0033, 0036, 0038, 0056-0060). 	Regarding claim 6, Sunwoo teaches a method as in claim 5, further comprising: prior to performing the peripheral recognition operation, ascertaining a current recognition mode for the user device (Paragraphs [0040, 0057-0060], especially Paragraph [0058]…..prior to performing the peripheral recognition operation, when the computer apparatus 100 is connected with the input/output interface device 200 through the coupling terminal portions 102 and 202 at step S403, the computer apparatus 100 and the input/output interface device 200 perform communication through the communication units 110 and 240), the current recognition mode indicating whether the user device is currently configured to connect with known peripheral devices (Paragraph [0060]….. when receiving the identification information from the input/output interface device 200, the control unit 120 of the computer apparatus 100 compares the received identification information with the identification information list as the status reference data stored in the storage unit 130, extracts corresponding identification information from the identification information list, and performs a status recognition processing to determine whether or not a currently connected peripheral device is the input/output interface device 200). Regarding claim 7, Sunwoo teaches a method as in claim 6 wherein the result of the peripheral recognition operation indicates that the set of comparison operations determined that the current peripheral identifier is on the list of known peripheral identifiers; wherein the current recognition mode indicates that the user device is currently configured to connect with known peripheral devices; and wherein performing the peripheral access operation includes: allowing the user device to connect with the peripheral device (Paragraphs 0060-0061).  	Regarding claim 11, Sunwoo teaches a method as in claim 1 wherein the user device stores a list of disregarded peripheral identifiers identifying disregarded peripheral devices (Paragraph [0057]…  the computer apparatus 100 stores, in the storage unit 130, an identification information list including identification information assigned to the input/output interface device 200 and other peripheral devices (disregarded peripheral devices)); and 
 	wherein performing the peripheral recognition operation includes: performing a set of matching operations to determine whether the current peripheral identifier is on the list of disregarded peripheral identifiers (Paragraph [0060]…… when receiving the identification information from the input/output interface device 200, the control unit 120 of the computer apparatus 100 compares the received identification information with the identification information list (disregarded list) as the status reference data stored in the storage unit 130, extracts corresponding identification information from the identification information list, and performs a status recognition processing to determine whether or not a currently connected peripheral device is the input/output interface device 200).   	Regarding claim 12, Sunwoo teaches a method as in claim 11 wherein the  performs a status recognition processing to determine whether or not a currently connected peripheral device is the input/output interface device 200. That means after comparing identification information of peripheral device, if it doesn’t match, control unit 120 of the computer apparatus 120 will prevent the computer apparatus (user device) 120 from connecting with the peripheral device). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sunwoo et al. (US 2009/0125640) in view of Kamini et al. (US 2019/0228168).  	Regarding claim 13, Sunwoo teaches a method as in claim 11 and wherein performing the peripheral access operation includes: allowing the user device to connect with the peripheral device (Paragraphs [0057 and 0060]), but does not specifically teach wherein the result of the peripheral recognition operation indicates that the set of matching operations determined that the current peripheral identifier is not on the list of disregarded peripheral identifiers.
However, in related art, Kamini teaches wherein the result of the peripheral recognition operation indicates that the set of matching operations determined that the current peripheral identifier is not on the list of disregarded peripheral identifiers (Paragraphs [0009, and 0044-0046]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kamini’s teaching about wherein the result of the peripheral recognition operation indicates that the set of matching operations determined that the current peripheral identifier is not on the list of disregarded peripheral identifiers with Sunwoo’s invention in order to deny accessing unless the identity of the peripheral device matches the identifier (See Kamini, Paragraph 0009).
 	Regarding claim 14, the combination of Sunwoo and Kamini teach all the claimed elements in claim 13. In addition, Sunwoo teaches a method as in claim 13, further comprising: after the user device is allowed to connect with the peripheral device, providing a connection prompt that asks a user whether the user device should connect with the peripheral device (Paragraphs 0057 and 0060).
 	Regarding claim 17, Sunwoo fails to teaches a method as in claim 1 wherein performing the peripheral access operation results in the user device being prevented from connecting with the peripheral device; and wherein the method further comprises: after the user device is prevented from connecting with the peripheral device, obtaining a second peripheral identifier from the operating system, the second peripheral identifier identifying a second peripheral device for recognition and possible connection with the user device.(Paragraphs [0032-0033]…. One or more peripheral devices 95, e.g., wearable devices such as a smartwatch, may be associated with the mobile device 90. Paragraphs [0006, 0009, and 0044]….. access by the peripheral device 95 may be denied unless the identity of the peripheral device matches the identifier and a token input, i.e., the user input from the peripheral device 95, matching the format indicator is received. That means if first peripheral device is denied because of unmatched identifier, second peripheral device will connect if second peripheral device identifier matches with the stored identification).  
Allowable Subject Matter
Claims 3, 4, 8-10, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record fails to teach a method as in claim 2 wherein the peripheral device is a pointer apparatus configured to operate a remote desktop session provided by a virtual desktop client running on the user device; wherein the discovery result further includes a current custom service identifier that is different from the current peripheral identifier; wherein calling the discovery routine includes: Regarding claim 4, the prior art of record fails to teach a method as in claim 2 wherein calling the discovery routine includes: invoking, as the discovery routine, a Bluetooth peripheral scanning service of the operating system, the Bluetooth peripheral scanning service being configured to scan for Bluetooth available peripheral devices; and wherein receiving the discovery result includes: acquiring a discovery notification message from the Bluetooth peripheral scanning service, the discovery notification message (i) indicating discovery of a Bluetooth peripheral device as the peripheral device and (ii) containing a Bluetooth peripheral device instance that includes the current peripheral identifier. 	Regarding claim 8, the prior art of record fails to teach a method as in claim 6 wherein the result of the peripheral recognition operation indicates that the set of comparison operations determined that the current peripheral identifier is on the list of known peripheral identifiers; wherein the current recognition mode indicates that the user device is currently configured to not connect with known peripheral devices; and wherein performing the peripheral access operation includes: preventing the user device from connecting with the peripheral device. 	Regarding claim 9, the prior art of record fails to teach a method as in claim 6 Regarding claim 10, the prior art of record fails to teach a method as in claim 6 wherein the result of the peripheral recognition operation indicates that the set of comparison operations determined that the current peripheral identifier is not on the list of known peripheral identifiers; wherein the current recognition mode indicates that the user device is currently configured to not connect with unknown peripheral devices; and wherein performing the peripheral access operation includes: preventing the user device from connecting with the peripheral device. 	Regarding claim 15, the prior art of record fails to teach a method as in claim 14, further comprising: after providing the connection prompt, receiving a connection instruction from the user, the connection instruction instructing the user device to connect with the peripheral device, and in response to the connection instruction instructing the user device to connect with the peripheral device, connecting the user device with the peripheral device and adding the current peripheral identifier to the list of known peripheral identifiers. 	Regarding claim 16, the prior art of record fails to teach a method as in claim 14, further comprising: after providing the connection prompt, receiving a connection instruction from the user, the connection instruction instructing the user device to not Regarding claim 18, the prior art of record fails to teach a method as in claim 1 wherein the user device stores a list of disregarded peripheral identifiers identifying disregarded peripheral devices; wherein the list of disregarded peripheral identifiers includes the current peripheral identifier to prevent the user device from connecting with the peripheral device; and wherein the method further comprises: receiving an edit instruction that instructs the user device to remove the current peripheral identifier from the list of disregarded peripheral identifiers, and in response to the edit instruction, removing the current peripheral identifier from the list of disregarded peripheral identifiers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chien et al. (US Patent #7,287,100), Johnson et al. (US Patent #5,781,744), Bass et al. (US Patent #6,029,155), Shibuya et al. (US Patent #6,049,840), Seki (US Patent #6,336,151), Lee (US 2002/0135584), Nishio (US 2002/0156947), Suzuki (US 2003/0093768), Kuo et al. (US Patent #6,684,337), Noldge (US 2004/0098604), Brockway et al. (US Patent #6,789,111), Inokuchi (US 2004/0260845), Hamadi et al. (US 2005/0078645), Nakaoka et al. (US 2005/0162688), Kim et al. (US 2005/0166241), Hamanaka (US Patent #6,931,442), Kim et al. (US 2008/0143520), Ihara et al. (US 2009/0057286), Jeun (US 2010/0052854), Kamata (US . 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132